Noecross, C. J.,
dissenting:
Defendants at the date of the issuance of the patent under which plaintiff claims were occupants and in such possession thereof that the land in controversy upon said date could not be regarded as vacant land within the meaning of the acts of Congress governing the issuance of such patents. (Act of June 4, 1897, c. 2, 30 Stats. 36; Act of June 6, 1900, c. 791, 31 Stats. 588, 614; Cosmos Exploration Co. v. Gray Eagle Oil Co., 112 Fed. 4, 50 C. C. A. 79, 61 L. R. A. 230; Shaw v. Kellogg, 170 U. S. 312, 18 Sup. Ct. 632, 42 Pac. 1050; Kern Oil Co. v. Clark, 30 Land Dec. Dep. Int. 550, 555.) There is nothing in the record, however, which shows when the patent was applied for, or that defendants were in possession upon the date of such application. There is testimony that defendants were known to be1 in possession six months or more prior to August, 1907. There is a recital in the power of attorney to Hugh H. Brown that the Aztec Land and Cattle Company surrendered their land within the forest reserve back to the government on'May 29, 1906. The forms required by the general land office indicate 'that contemporaneous with the relinquishment of the forest 'reserve land to the United States the selection of the lieu land is made and accompanied with *302affidavits "showing the lands to be nonmineral in character and unoccupied.” (30 Land Dec. 569.) The statute did not provide what proof should be offered to support such an application, nor did it provide for any notice. The land office, however, adopted regulations requiring proof that the land was both vacant and open to settlement. (Cosmos Co. v. Gray Eagle Oil Co., 190 U. S. 301, 314, 23 Sup. Ct. 692, 47 L. Ed. 1064.)
If, as a matter of fact, the land is vacant at the time of the application for the lieu land and the proofs in support thereof are offered, any occupation thereafter could not in my judgment be set up as against a patent actually issued. Upon the other hand, it is my conclusion that if the land is actually occupied, and hence not vacant, and proofs are fraudulently made to the effect that the land is vacant, an occupant of the land, especially one who had no notice of the application, could set up such fraud as a defense in a suit of the character now under consideration. This view, I think, finds support in the following authorities: Johnson v. Towsley, 13 Wall. (80 U. S.) 72, 20 L. Ed. 485; Shepley v. Cowan, 91 U. S. 330, 23 L. Ed. 424; Moore v. Robbins, 96 U. S. 530, 24 L. Ed. 848. It is the general rule, however, that an occupant of the public land without title, and without any attempt being made to secure title, cannot resist the enforcement of the patent of the United States on the ground of such occuparrcy. (Sparks v. Pierce, 115 U. S. 408, 6 Sup. Ct. 102, 29 L. Ed. 428; Treadway v. Sharon, 7 Nev. 37; Whittaker v. Pendola, 78 Cal. 296, 20 Pac. 680; Cragg v. Cooper, 150 Cal. 584, 89 Pac. 346; Helstrom v. Rhodes, 30 Utah, 122, 83 Pac. 730.)
The patent issued to the Aztec Land and Cattle Company was regular and lawful upon its face, and it is presumed to have been regularly issued. Cyc. correctly states the law as follows: " Under the rule that public officers are presumed to do their duty, the presumption is that all necessary preliminary steps to the issuance of a patent have been taken, and that the patent was regularly issued and is valid and passes the legal title. But the presumption of the validity of the patent may be rebutted by proof that it was issued without authority of law or was obtained by fraud; the burden of proof being upon *303the person who seeks to impeach the patent.” (32 Cyc. p. 1032; Hooper v. Young, 140 Cal. 275, 74 Pac. 140, 98 Am. St. Rep. 50; Harkrader v. Carroll, 76 Fed. 474.)
The proof upon the part of the plaintiff establishes the fact that its immediate grantor had a government patent to the land in controversy, and that it had entered into possession of the land embraced within such patent, excepting the portion occupied by defendants, and a small portion not included in the deed of plaintiff’s grantor.
Against this showing there was nothing but the bare occupancy of the defendants, which is insufficient to overcome the presumptions in favor of the patent. Had the defendants, instead of resting upon the proofs offered by the plaintiff, proved that they were in occupation of the land prior to the application for the patent and had no notice of the proceedings upon which it had been obtained, I am of the opinion plaintiff could not have recovered, but it cannot be said that the proofs upon the part of the plaintiff were not sufficient. to wai’rant the court in denying the motion for a nonsuit, or to support the judgment in the absence of other evidence.